


110 HR 5954 IH: To amend title 38, United States Code, to provide

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5954
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Thompson of
			 California (for himself and Mr.
			 Rehberg) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to provide
		  veterans for presumptions of service connection for purposes of benefits under
		  laws administered by Secretary of Veterans Affairs for diseases associated with
		  service in the Armed Forces and exposure to biological, chemical, or other
		  toxic agents as part of Project 112, and for other purposes.
	
	
		1.Presumptions of service
			 connection for purposes of benefits under laws administered by Secretary of
			 Veterans Affairs for Diseases associated with service in the Armed Forces and
			 exposure to biological, chemical, or other toxic agents as part of Project
			 112
			(a)Presumption of
			 service connectionSubchapter
			 I of chapter 11 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					1119.Presumptions
				of service connection for diseases associated with Project 112
						(a)Presumption of
				service connection(1)For purposes of section
				1110 of this title, and subject to section 1113 of this title, each disease, if
				any, described in paragraph (2) shall be considered to have been incurred in or
				aggravated by service referred to in that paragraph, notwithstanding that there
				is no record of evidence of such disease during the period of such
				service.
							(2)A disease referred to in paragraph
				(1) is any diagnosed disease that—
								(A)the Secretary determines in regulations
				prescribed under this section to warrant a presumption of service connection by
				reason of having an increased incidence of exposure to a biological, chemical,
				or other toxic agent known or presumed to be associated with service in the
				Armed Forces during which the veteran was subjected, directly or indirectly, to
				a chemical or biological warfare test or project under Project 112; and
								(B)becomes manifest within the period, if any,
				prescribed in such regulations in a veteran who served on active duty and was
				subjected, directly or indirectly, to a chemical or biological warfare test or
				project under Project 112 and by reason of such service was exposed to such
				agent.
								(3)For purposes of this subsection, a veteran
				who served on active duty and was subjected, directly or indirectly, to a
				chemical or biological warfare test or project under Project 112 and has a
				disease described in paragraph (2) shall be presumed to have been exposed by
				reason of such service to a biological, chemical, or other toxic agent
				associated with the disease in the regulations prescribed under this section
				unless there is conclusive evidence to establish that the veteran was not
				exposed to the agent by reason of such service.
							(b)Determination of
				presumption of service connection(1)(A)Whenever the Secretary
				makes a determination described in subparagraph (B), the Secretary shall
				prescribe regulations providing that a presumption of service connection is
				warranted for the disease covered by that determination for purposes of this
				section.
								(B)A determination referred to in
				subparagraph (A) is a determination based on sound medical and scientific
				evidence that a positive association exists between—
									(i)the exposure of humans or animals to a
				biological, chemical, or other toxic agent known or presumed to be associated
				with service in the Armed Forces during which the veteran was subjected,
				directly or indirectly, to a chemical or biological warfare test or project
				under Project 112; and
									(ii)the occurrence of a diagnosed disease
				in humans or animals.
									(2)(A)In making determinations
				for purposes of paragraph (1), the Secretary shall take into account all sound
				medical and scientific information and analyses available to the
				Secretary.
								(B)In evaluating any report,
				information, or analysis for purposes of making such determinations, the
				Secretary shall take into consideration whether the results are statistically
				significant, are capable of replication, and withstand peer review.
								(3)An association between the occurrence
				of a disease in humans or animals and exposure to a biological, chemical, or
				other toxic agent shall be considered to be positive for purposes of this
				subsection if the credible evidence for the association is equal to or
				outweighs the credible evidence against the association.
							(c)Removal of
				presumptionWhenever the presumption of service connection for a
				disease under this section is removed under subsection (b)—
							(1)a veteran who was
				awarded compensation for the disease on the basis of the presumption before the
				effective date of the removal of the presumption shall continue to be entitled
				to receive compensation on that basis; and
							(2)a survivor of a
				veteran who was awarded dependency and indemnity compensation for the death of
				a veteran resulting from the disease on the basis of the presumption before
				that date shall continue to be entitled to receive dependency and indemnity
				compensation on that basis.
							(d)Project 112
				definedIn this section, the
				term Project 112 means the chemical and biological weapons program
				conducted by the Department of Defense or any other Federal agency or federally
				funded entity through the Deseret Test Center and other similar facilities from
				approximately 1963 to 1973, including the Shipboard Hazard and Defense Project
				(Project
				SHAD).
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end of
			 the items relating to subchapter I the following new item:
				
					
						1119. Presumptions of service connection
				for illnesses associated with service in support of chemical or biological
				warfare tests or
				projects.
					
					.
			2.Regulations,
			 personnel records, and report concerning Project 112
			(a)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Veterans Affairs shall prescribe
			 regulations to notify all veterans potentially exposed to any biological or
			 chemical agent, simulant, tracer, or decontaminant during Project 112 of such
			 potential exposure.
			(b)Personnel
			 recordsNot later than 30 days after the date of enactment of
			 this Act, the Secretary of Defense shall transmit to the Secretary of Veterans
			 Affairs all records of active duty personnel and reservists potentially,
			 directly or indirectly, exposed to any biological or chemical agent, simulant,
			 tracer, or decontaminant.
			(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Defense, in consultation with the
			 Secretary of Veterans Affairs, shall submit to Congress a report concerning
			 Project 112. The report shall—
				(1)document the
			 costs, benefits, and challenges associated with continuing the search for
			 additional Project 112 participants;
				(2)provide a full
			 accounting of all information known concerning Project 112 participants;
			 and
				(3)address other
			 concerns regarding Project 112 held by the Department of Veterans Affairs,
			 veterans, or veterans service organizations.
				(d)Project 112
			 definedIn this section, the term Project 112 means
			 the chemical and biological weapons program conducted by the Department of
			 Defense or any other Federal agency or federally funded entity through the
			 Deseret Test Center and other similar facilities from approximately 1963 to
			 1973, including the Shipboard Hazard and Defense Project (Project SHAD).
			
